NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0466n.06

                                            No. 12-6028                                   FILED
                                                                                      May 09, 2013
                           UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


BILQIS EDAWN MILES,                    )
                                       )
      Plaintiff-Appellant,             )                  ON APPEAL FROM THE
                                       )                  UNITED STATES DISTRICT
v.                                     )                  COURT FOR THE MIDDLE
                                       )                  DISTRICT OF TENNESSEE
NASHVILLE ELECTRIC SERVICE,            )
                                       )
                                                                  OPINION
      Defendant-Appellee.              )
_______________________________________)


Before: MOORE and STRANCH, Circuit Judges; and HOOD, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. In this case, Plaintiff-Appellant Bilqis Miles

(“Miles”) alleges that her former employer, Defendant-Appellee Nashville Electric Service (“NES”),

interfered with her rights under the Family and Medical Leave Act (“FMLA”) in connection with

Miles’s resignation from NES in May 2011. Miles suffered a psychotic break in April 2011 for

which she was hospitalized, and for which she took medical leave under the FMLA. The day after

returning to NES from her medical leave, Miles informed her supervisor that she would not be

coming back to work, and she submitted a resignation letter. Although Miles sought to rescind her

resignation three days later, NES refused to reinstate her. Miles then brought this action, contending

that her resignation was coerced and that NES did not fulfill its duty under the FMLA to determine

whether Miles was requesting further medical leave following her return to work. The district court

       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 12-6028
Miles v. Nashville Electric Service


granted summary judgment to NES, finding that the evidence demonstrated that Miles voluntarily

quit her job, and that NES had no duty under the FMLA to second-guess her decision to resign. For

the reasons that follow, we AFFIRM the district court’s judgment.

                                       I. BACKGROUND

        Miles began working in NES’s civil and environmental engineering department in 2000.

R. 23-1 (Pl.’s Resp. to Def.’s Stmt. of Material Facts at 2) (Page ID #433). In September 2008,

Miles suffered a psychotic break while at work, causing her to run screaming from the building. R. 1

(Compl. ¶ 8) (Page ID #2). Additionally, Miles used FMLA leave three times during the fall of 2010

for hospitalizations relating to mental health events. Id. ¶¶ 9–10 (Page ID #2). On April 11, 2011,

Miles suffered another psychotic break—acute psychosis including visual hallucinations—that

required hospitalization, and for which she requested FMLA leave. See id. ¶¶ 11–13 (Page ID #2);

R. 23-4 (Certificate of Need for Emergency Involuntary Admission) (Page ID #447). Miles was

discharged from the hospital on April 18, 2011, and was not subsequently readmitted. See Appellant

Br. at 5; R. 18-4 (Parker Dep. at 13–14) (Page ID #53–54); R. 18-8 (F. Miles Dep. at 12) (Page ID

#92).

        On May 5, 2011, after submitting FMLA paperwork including a medical release to NES,

Miles returned to her job. See Appellant Br. at 6. The release, signed by Miles’s physician, stated

that she was “capable to return to work without restriction as of 5/4/2011.” R. 18-2 (Ex. B) (Page

ID #47). NES “[p]rovisionally approved” Miles’s FMLA leave from April 11, 2011, to May 4, 2011,

pending re-submission of an adequate and complete Certification of Health Care Provider. R. 23-6


                                                 2
No. 12-6028
Miles v. Nashville Electric Service


(Supervisory Resp. to FMLA at 2) (Page ID #453); see R. 22-2 (Miles Dep. at 15–16) (Page ID

#274–75). After working for half of the day on May 5, Miles asked for permission from her

supervisor, Mike Buri (“Buri”), to leave early. R. 22-4 (Buri Dep. at 18) (Page ID #336). After she

received permission, Miles left for the day. See id.

       The following morning, May 6, 2011, Miles called Buri from a credit union near NES and

informed Buri that she “wasn’t gonna be back” at work. R. 22-2 (Miles Dep. at 17) (Page ID #276);

see also R. 22-4 (Buri Dep. at 24) (Page ID #342) (stating that Miles told him “that she was not

coming back”). Buri asked Miles to clarify what she meant, and Miles told him that she was quitting

her job at NES. See R. 22-4 (Buri Dep. at 25) (Page ID #343). Miles testified that her decision to

resign was made that morning, that she made the decision on her own, and that no one at NES tried

to talk her into quitting. See R. 22-2 (Miles Dep. at 27–28) (Page ID #286–87); id. at 41 (Page ID

#300) (“[Quitting] was just a—a spur of the moment decision . . . . I got there and I was like I’m

gonna quit.”). Miles stated that in hindsight, she “probably could have used more time off” relating

to her mental health issues. Id.

       Buri told Miles that if she wanted to resign, she needed to write a resignation letter. R. 22-4

(Buri Dep. at 30–31) (Page ID #348–49). Miles and Buri agreed to meet at a nearby farmers’ market,

where Miles gave Buri the resignation letter she had written that morning as well as her company

ID card. See id. at 47–48 (Page ID #365–66); R. 22-2 (Miles Dep. at 26) (Page ID #285). The

resignation letter stated: “I am resigning from Nashville Electric Service as of 5/6/11. Thanks,

Bilqis E. Miles.” R. 18-3 (Ex. C) (Page ID #48). Miles testified that she wrote the resignation letter


                                                  3
No. 12-6028
Miles v. Nashville Electric Service


because she no longer wanted to work at NES. See R. 22-2 (Miles Dep. at 26–27) (Page ID

#285–86).

       Three days later, on May 9, 2011, after discussing the matter with her family, Miles sought

to rescind her resignation. See R. 1 (Compl. ¶ 27) (Page ID #4). During Miles’s three week FMLA

leave, Miles’s mother had spoken with a Senior Benefits Analyst at NES who informed her that

based upon the medical information of disability provided, when Miles completed the 30th day of

disability absence, she became eligible for short-term disability benefits at a rate of 85% of her base

pay and could apply for long-term benefits after 90 days. See R. 22-5 (Fine Dep. at 25–27) (Page

ID #408–10). Miles told the union steward, Keith Brown (“Brown”), that her mother told her that

she “made a mistake” by quitting. R. 18-6 (Brown Dep. at 12) (Page ID #74). NES refused to

reinstate Miles. See Appellee Br. at 10. The parties dispute whether NES has, or has ever had, a

policy that permits rescission of a resignation in similar circumstances. Compare R. 18-1 (Bradley

Decl. ¶¶ 4–5) (Page ID #46) (declaring that NES never had a policy permitting rescission of a

resignation), with R. 22-1 (Nevil Dep. at 10–11) (Page ID #209–10) (stating that NES generally

permitted an employee to rescind a resignation during a three-day window following resignation).

       On September 30, 2011, Miles brought a complaint in the United States District Court for

the Middle District of Tennessee alleging that NES violated her rights under the FMLA. See R. 1

(Compl.) (Page ID #1). Following discovery, NES moved for summary judgment. See R. 19 (Def.’s

Mem. Supporting Summ. J.) (Page ID #112). The district court found that NES had no duty to

recognize that Miles may not have been fit to return to work on May 5, given that she provided a


                                                  4
No. 12-6028
Miles v. Nashville Electric Service


medical release. See Miles v. Nashville Elec. Serv., No. 3-11-0931, 2012 WL 3561809, at *3 (M.D.

Tenn. Aug. 16, 2012). The district court also found that Miles’s resignation was voluntary, and that

NES had no duty under the FMLA to allow Miles to rescind her voluntary resignation. See id.

Accordingly, the district court granted summary judgment to NES and dismissed Miles’s action. Id.

at *4. Miles timely appealed. We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1291

and 1331.

                                   II. STANDARD OF REVIEW

        We review de novo a district court’s grant of summary judgment. Edgar v. JAC Prods., Inc.,

443 F.3d 501, 506 (6th Cir. 2006). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). Summary judgment will not be granted if there is a genuine dispute

about a material fact, “that is, if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In making this

determination, we view the evidence in the light most favorable to the nonmoving party. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                           III. ANALYSIS

        Miles’s complaint raises an interference claim under the FMLA. See R. 1 (Compl. at 4–5)

(Page ID #4–5). “The FMLA entitles qualifying employees to up to twelve weeks of unpaid leave

each year if, among other things, an employee has a ‘serious health condition that makes the

employee unable to perform the functions of the position of such employee.’” Walton v. Ford Motor


                                                    5
No. 12-6028
Miles v. Nashville Electric Service


Co., 424 F.3d 481, 485 (6th Cir. 2005) (quoting 29 U.S.C. § 2612(a)(1)(D)). The FMLA makes it

unlawful “for any employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under [the FMLA].” 29 U.S.C. § 2615(a)(1); see Cavin v. Honda of Am.

Mfg., Inc., 346 F.3d 713, 719 (6th Cir. 2003). In order to succeed on an interference claim under the

FMLA, the plaintiff must demonstrate that

       (1) he was an eligible employee; (2) the defendant was an employer as defined under
       the FMLA; (3) the employee was entitled to leave under the FMLA; (4) the employee
       gave the employer notice of his intention to take leave; and (5) the employer denied
       the employee FMLA benefits to which he was entitled.

Walton, 424 F.3d at 485.

       At issue in this appeal is whether NES failed to fulfill a duty to inquire further in the context

of Miles’s conversation with Buri to determine whether Miles was requesting leave for a potentially

FMLA-qualifying reason. “[T]o invoke the protection of the FMLA, an employee must provide

notice and a qualifying reason for requesting the leave”—“nothing in the statute places a duty on an

employer to affirmatively grant leave without such a request or notice by the employee.” Brohm v.

JH Props., Inc., 149 F.3d 517, 523 (6th Cir. 1998); see 29 C.F.R. § 825.303(b) (2009)1 (“An

employee shall provide sufficient information for an employer to reasonably determine whether the

FMLA may apply to the leave request.” (emphasis added)). We have explained that “the critical test

for substantively-sufficient notice is whether the information that the employee conveyed to the

employer was reasonably adequate to apprise the employer of the employee’s request to take leave


       1
        The controlling versions of the FMLA regulations are those in place when the events at issue
occurred. See Verkade v. U.S. Postal Serv., 378 F. App’x 567, 573 n.4 (6th Cir. 2010).

                                                  6
No. 12-6028
Miles v. Nashville Electric Service


for a serious health condition that rendered him unable to perform his job.” Brenneman v.

MedCentral Health Sys., 366 F.3d 412, 421 (6th Cir. 2004). Although the employee need not

expressly mention the FMLA, she must “give[] the employer enough information for the employer

to reasonably conclude that an event described in [the] FMLA . . . has occurred.” Hammon v. DHL

Airways, Inc., 165 F.3d 441, 451 (6th Cir. 1999).

        The employer also has responsibilities relating to the designation of FMLA leave: the

FMLA’s implementing regulations state that “where the employer does not have sufficient

information about the reason for an employee’s use of leave, the employer should inquire further of

the employee . . . to ascertain whether leave is potentially FMLA-qualifying.”               29 C.F.R.

§ 825.301(a) (2009). The duty to inquire further, however, is triggered only once the employee has

provided sufficient notice. See Righi v. SMC Corp. of Am., 632 F.3d 404, 409–10 (7th Cir. 2011)

(“Once an employee invokes his FMLA rights by alerting his employer to his need for potentially

qualifying leave, the regulations shift the burden to the employer to take certain affirmative steps to

process the leave request. . . . [including] a duty to make further inquiry if additional information is

needed.”); Browning v. Liberty Mut. Ins. Co., 178 F.3d 1043, 1049 (8th Cir. 1999); Hammon, 165

F.3d at 450.

        Miles argues that NES interfered with her FMLA rights by failing to “inquire[] further into

[Miles’s] statement that she did not want to come back, and consider it as a need for continued leave,

. . . to ascertain whether continued FMLA [leave] would have been appropriate.” Appellant Br. at

10. Miles contends that she gave sufficient notice to NES triggering its duty to inquire further when


                                                   7
No. 12-6028
Miles v. Nashville Electric Service


she told Buri on May 6, 2011, that she “could not come back” after having left work early on the

preceding day. Id. at 13. Miles further asserts that her statements to Buri did not communicate that

she wanted to quit, but instead, that those statements “could quite plausibly be interpreted to mean

that her decision to come back was premature, that she was not ready to return, that she was

questioning her own decision to return the previous day.” Id. at 7.

       We reject Miles’s interpretation because the evidence, taken in the light most favorable to

Miles, does not support it. As the district court found, all of the evidence indicates that Miles

communicated to Buri that she wanted to resign—not take more medical leave—and that she came

to this decision absent any coercion. See Miles, 2012 WL 3561809, at *3. Both Miles and Buri

testified that Miles called Buri on the morning of May 6 and told him that she “was not coming

back.” R. 22-4 (Buri Dep. at 24) (Page ID #342); see R. 22-2 (Miles Dep. at 17) (Page ID #276).

Miles concedes that Buri inquired further, asking Miles “what type of leave she needed” in an effort

to understand the reason for Miles’s reported absence. Appellant Br. at 7; R. 22-4 (Buri Dep. at

24–25) (Page ID #342–43). Miles testified that she told Buri that she wanted to quit her job at NES,

not that she wanted to take additional medical leave or that she needed more time to recuperate from

her psychotic break. See R. 22-2 (Miles Dep. at 17, 27–28) (Page ID #276, 286–87). Buri’s

testimony is consistent with Miles’s recollection of the conversation: Buri stated that Miles told him

she wanted to quit. See R. 22-4 (Buri Dep. at 25) (Page ID #343). Thus, there is no genuine dispute

regarding the fact that Miles communicated to Buri that she wanted to resign, and that this

resignation was voluntary. Given the unrefuted evidence that Miles communicated to Buri that she


                                                  8
No. 12-6028
Miles v. Nashville Electric Service


wanted to quit, and that she came to this decision independently, Miles’s contention that her

statements reasonably could be interpreted by NES as a request for additional medical leave rings

hollow.

       Miles further argues that NES’s knowledge of her previous psychotic breaks, combined with

her “uncharacteristic” behavior of working for a half-day and then leaving with little explanation,

was “sufficient information [for NES] to question the reason for Ms. Miles’[s] request for leave.”

Appellant Br. at 13. We agree that an employer’s knowledge of an employee’s prior medical history

may be relevant to the determination of whether an employee gave adequate notice to invoke FMLA

rights in a particular instance. See, e.g., Barrett v. Detroit Heading, LLC, 311 F. App’x 779, 791–92

(6th Cir. 2009) (citing employer’s knowledge of employee’s history of medical problems as part of

the relevant evidence triggering the employer’s duty to inquire further). Nonetheless, nothing in the

record surrounding the circumstances of Miles’s resignation gave NES a reason to think that Miles

may have been requesting additional FMLA leave. Just one day earlier, on May 5, Miles presented

a medical release from her physician stating that Miles was “capable to return to work without

restriction as of 5/4/2011.” R. 18-2 (Ex. B) (Page ID #47). At this point, NES had a duty to reinstate

Miles, not to second-guess her ability to return to work. See 29 C.F.R. § 825.312(b) (2009) (stating

that once an employee provides a fitness-for-duty certification from a health care provider certifying

that the employee is able to resume work, “[t]he employer may not delay the employee’s return to

work” while the employer obtains additional clarification or authentication); Brumbalough v.

Camelot Care Ctrs., Inc., 427 F.3d 996, 1003–04 (6th Cir. 2005). Miles’s behavior of asking to


                                                  9
No. 12-6028
Miles v. Nashville Electric Service


leave early on May 5 was not so erratic or bizarre as to indicate current psychosis or hallucinations

which could have apprised NES that Miles was incapacitated and may have needed additional FMLA

leave. Accordingly, we need not address whether such indications of incapacitation or psychosis

may constitute constructive notice of a need for FMLA leave under the statute. Compare Stevenson

v. Hyre Elec. Co., 505 F.3d 720, 726 (7th Cir. 2007) (holding that “either an employee’s inability

to communicate his illness to his employer or clear abnormalities in the employee’s behavior may

constitute constructive notice of a serious health condition”), with Scobey v. Nucor Steel-Arkansas,

580 F.3d 781, 788 (8th Cir. 2009) (declining to adopt the Seventh Circuit’s constructive-notice test).

In short, the record in this case indicates that NES had no reason to interpret Miles’s statement on

May 6 that she would not be coming back to work as an indication that she was requesting leave for

a serious health condition.

       Accordingly, NES did not have a duty to inquire further as to whether Miles was requesting

leave for a potentially FMLA-qualifying reason. This is because Miles’s statements to Buri were not

“reasonably adequate to apprise the employer of the employee’s request to take leave for a serious

health condition that rendered h[er] unable to perform h[er] job.” Brenneman, 366 F.3d at 421.

Miles’s claim that NES violated her FMLA rights by failing to determine whether she was requesting

further FMLA leave fails as a matter of law, because on this record she cannot show that NES




                                                 10
No. 12-6028
Miles v. Nashville Electric Service


violated any of its obligations under the FMLA. Therefore, we conclude that the district court did

not err in granting summary judgment to NES.2

        Finally, to the extent that Miles argues that relief is warranted based on NES’s refusal to

permit Miles to rescind her resignation, this argument also fails. Because the record indicates that

Miles voluntarily resigned from her position on May 6, 2011, after her resignation she was no longer

an employee at NES. Accordingly, she was no longer an “eligible employee” entitled to rights and

benefits under the FMLA. See 29 U.S.C. § 2612(a)(1); Hammon, 165 F.3d at 451; Brohm, 149 F.3d

at 523. Even taking the evidence in the light most favorable to Miles and assuming that NES did

have a policy to permit rescission of resignations, any duty NES has to follow that policy does not

arise under the FMLA. Indeed, Miles concedes that the FMLA does not place a duty on an employer

to permit rescission of an employee’s voluntary resignation. See Appellant Br. at 11. Given that the

only cause of action contained in Miles’s complaint is an FMLA claim, Miles is not entitled to relief

relating to NES’s refusal to permit rescission of her resignation in this litigation. See R. 1 (Compl.

at 4–5) (Page ID #4–5).




       2
         Because we affirm the district court’s judgment on the merits, we need not address NES’s
argument that it is entitled to sovereign immunity from suit. Nonetheless, we note that this argument
is frivolous: entities that are not arms of the state, including municipal entities, are not entitled to
federal sovereign immunity. See Pucci v. Nineteenth Dist. Ct., 628 F.3d 752, 760 (6th Cir. 2010).
The Supreme Court of Tennessee has held that NES is a municipal entity—a fact that NES concedes.
See Lanius v. Nashville Elec. Serv., 181 S.W.3d 661, 664 (Tenn. 2005); Nashville Elec. Serv. v.
Luna, 204 S.W.2d 529, 531 (Tenn. 1947); R. 20 (Def.’s Concise Stmt. of Material Facts at 1) (Page
ID #126). Accordingly, NES is not immune from suit under the FMLA in federal court.

                                                  11
No. 12-6028
Miles v. Nashville Electric Service


                                      IV. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                             12